Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 09, 2019

The Court of Appeals hereby passes the following order:

A19A1573. VICTOR CALLAHAN v. THE STATE.

      Victor Callahan was convicted of kidnapping, armed robbery, and hijacking a
motor vehicle, and this Court affirmed his convictions on appeal. Callahan v. State,
250 Ga. App. 193 (550 SE2d 757) (2001). Callahan subsequently filed a pro se
motion alleging that his judgment of conviction is void because he was indicted, and
then reindicted, in two different terms of court by the same grand jurors. The trial
court denied the motion, and Callahan filed this appeal.
      As the Supreme Court has made clear, a post-conviction motion seeking to
vacate an allegedly void criminal conviction is not one of the established procedures
for challenging the validity of a judgment in a criminal case, and an appeal from the
trial court’s ruling on such a petition should be dismissed. See Roberts v. State, 286
Ga. 532 (690 SE2d 150) (2010). Here, Callahan’s motion asserted that due to alleged
issues with his indictment and grand jury proceedings, his convictions should be
vacated. This is not a valid procedure for challenging the judgment in his criminal
case. Accordingly, Callahan’s appeal from the denial of his motion is hereby
DISMISSED.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/09/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.